PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


PAUL NAGY,                              
                 Plaintiff-Appellant,
                 v.                             No. 03-6736
FMC BUTNER,
                Defendant-Appellee.
                                        
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                        (CA-02-922-5-BO)

                       Argued: June 2, 2004

                      Decided: July 21, 2004

  Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.



Affirmed by published opinion. Judge Wilkinson wrote the opinion,
in which Judge Shedd and Judge Duncan joined.


                            COUNSEL

ARGUED: Jeffrey Bromme, ARNOLD & PORTER, L.L.P., Wash-
ington, D.C., for Appellant. Michelle T. Fuseyamore, Special Assis-
tant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee. ON BRIEF:
Richard Kornylak, ARNOLD & PORTER, L.L.P., Washington, D.C.,
for Appellant. Frank D. Whitney, United States Attorney, R. A. Ren-
fer, Jr., Assistant United States Attorney, Chief, Civil Division,
Raleigh, North Carolina, for Appellee.
2                       NAGY v. FMC BUTNER
                              OPINION

WILKINSON, Circuit Judge:

   This appeal requires us to decide whether a district court may con-
sider the value of a prisoner’s claim when determining whether to dis-
miss it as frivolous under the in forma pauperis statute. See 28 U.S.C.
§ 1915(e)(2)(B)(i) (2000). Appellant Paul Nagy, an inmate at the Fed-
eral Medical Center (FMC) in Butner, North Carolina, claims that the
institution’s laundry service lost his twenty-five dollar sweat suit
while it was being cleaned. Nagy brought an administrative claim to
recover twenty-five dollars under the Federal Torts Claims Act
(FTCA). See 28 U.S.C. § 2672 (2000). The Bureau of Prisons denied
the claim finding no evidence of wrongdoing by the FMC staff. Nagy
then filed a complaint against the FMC in federal court. Ultimately,
the court dismissed his complaint as frivolous within the meaning of
28 U.S.C. § 1915(e)(2)(B)(i). On appeal, Nagy contends that the dis-
trict court erred by dismissing his suit, and in particular by consider-
ing the de minimis value of his claim in reaching its conclusion of
frivolousness.

   We hold that the amount sought in an in forma pauperis suit is a
permissible factor to consider when making a frivolity determination
under § 1915(e)(2)(B)(i). Further, the district court did not abuse its
discretion in dismissing Nagy’s claim based in part on its de minimis
value. We accordingly affirm the judgment.

                                   I.

   Nagy is a medical patient incarcerated at the FMC in Butner pend-
ing the restoration of his competency. On April 3, 2002, Nagy deliv-
ered a bag of clothes to the FMC laundry for cleaning. The laundry’s
practice is to place a tamper-proof security tie on inmates’ laundry
bags when they are turned in, and to remove the security tie when
they are later picked up. When Nagy collected his laundry the day
after dropping it off, however, the bag was empty and his clothes
could not be found. According to Nagy’s complaint, the security tie
fell off during washing or drying. The FMC replaced Nagy’s institu-
tional clothing but not his private clothing, which was a sweat suit
worth about twenty-five dollars.
                         NAGY v. FMC BUTNER                            3
   Pursuant to the FTCA, 28 U.S.C. § 2672, Nagy filed an administra-
tive claim against the FMC on April 17, 2002, seeking twenty-five
dollars in compensation for the lost sweat suit. The Regional Counsel
for the Bureau of Prisons denied his claim, explaining that the FTCA
would compensate Nagy only for the loss of property resulting from
the negligence, omission, or wrongful act of a Bureau of Prisons
employee. Here, there was no evidence that the FMC institutional
staff failed to abide by its normal procedure of placing a tamper-proof
security tie on the laundry bag when Nagy turned in his clothes. The
Regional Counsel also noted that, in the clothing exchange area, signs
on each window warn that the FMC laundry service bears no respon-
sibility for lost or damaged clothing.

   Dissatisfied with this administrative determination, Nagy brought
his FTCA claim in federal district court. He sought compensatory and
punitive damages in the amount of $4,000, due to the loss of his sweat
suit and the alleged "malicious" denial of his administrative claim.
The district court granted Nagy’s application to proceed in forma
pauperis in December 2002, permitting him to pursue his claims with-
out prepaying the filing fees. Pursuant to the provision for deferred
fee payment in 28 U.S.C. § 1915(b)(2), the court ordered FMC offi-
cials to deduct certain monthly payments from Nagy’s prison trust
fund account until the filing fee had been paid in full.

   On January 21, 2003, the district court dismissed Nagy’s com-
plaint. The court first rejected Nagy’s claim for punitive damages on
the grounds that such damages are not recoverable under the FTCA.
See 28 U.S.C. § 2674 (2000). Second, the court dismissed Nagy’s
claim for actual damages as frivolous under 28 U.S.C.
§ 1915(e)(2)(B)(i), citing in particular the de minimis value of his suit
for twenty-five dollars. While conceding that his claim for punitive
damages was properly dismissed, Nagy challenges the district court’s
frivolity determination regarding his compensatory damages.

                                   II.

   We apply an abuse of discretion standard when reviewing a district
court’s decision to dismiss an in forma pauperis complaint under
§ 1915(e)(2)(B)(i). Denton v. Hernandez, 504 U.S. 25, 33 (1992); see
also Nasim v. Warden, Md. House of Correction, 64 F.3d 951, 954-
4                        NAGY v. FMC BUTNER
55 (4th Cir. 1995) (finding a deferential standard of review faithful
to statutory text and congressional intent).* Nagy contends that defer-
ential review is inappropriate because the district court adopted a new
legal definition of frivolousness in dismissing his claim. Since we
conclude that § 1915(e)(2)(B)(i) permits district courts, as a matter of
law, to consider the size of a claim as a factor bearing on frivolity,
review of dismissal for frivolousness under an abuse of discretion
standard remains appropriate.

                                   III.

   The progenitor of the current in forma pauperis statute permitted
indigent litigants to bring suit without the payment of filing fees, upon
a showing of economic hardship. See 28 U.S.C. § 1915(a) (1994). The
statute thus provided impecunious parties access to federal courts that
they could not otherwise afford. See Adkins v. E.I. Du Pont de
Nemours & Co., 335 U.S. 331, 342 (1948). See also Coppedge v.
United States, 369 U.S. 438, 447 (1962) (in forma pauperis statute
designed to ensure "equal treatment for every litigant before the bar").

   Dispensing with filing fees, however, was not without its problems.
Parties proceeding under the statute did not face the same financial
constraints as ordinary litigants. In particular, litigants suing in forma
pauperis did not need to balance the prospects of successfully obtain-
ing relief against the administrative costs of bringing suit. See Neitzke
v. Williams, 490 U.S. 319, 324 (1989). Permitting indigent litigants

   *Prior to the most recent PLRA amendments, dismissals for frivolity
were reviewed for abuse of discretion. Denton, 504 U.S. at 33. After the
amendments, those circuits that have addressed the issue have generally
retained the abuse of discretion standard when reviewing claims dis-
missed as frivolous under § 1915(e)(2)(B)(i). See, e.g., Siglar v. High-
tower, 112 F.3d 191, 193 (5th Cir. 1997)(endorsing abuse of discretion
standard); McWilliams v. Colo., 121 F.3d 573, 574-75 (10th Cir.
1997)(same); see also Gladney v. Pendleton Corr. Facility, 302 F.3d
773, 775 (7th Cir. 2002) (indicating same for dismissals for factual frivo-
lousness); but see McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.
1997) (dismissal under § 1915(e)(2) reviewed de novo). Concurring with
the majority of our sister circuits, we continue to apply an abuse of dis-
cretion standard.
                         NAGY v. FMC BUTNER                              5
to avoid filing fees, therefore, risked encouraging suits that these fees
might otherwise have deterred.

   Mindful of this danger, Congress authorized district courts to dis-
miss in forma pauperis suits "if satisfied that the action is frivolous
or malicious." See 28 U.S.C. § 1915(d) (1994) (codified as amended
at 28 U.S.C. § 1915(e)(2)(B)(i) (2000)). This authority was inter-
preted to confer broad discretion on the district courts to police in
forma pauperis filings. See Denton, 504 U.S. at 33. The frivolousness
inquiry ensured that federal resources would not be wasted on "base-
less lawsuits that paying litigants generally do not initiate because of
the costs of bringing suit." Neitzke, 490 U.S. at 327. Trial courts were
charged with ensuring that the in forma pauperis mechanism,
designed to promote equality of access to court, did not end up advan-
taging indigent litigants over their paying peers.

   Despite the best efforts of the district courts to fulfill this mandate,
in forma pauperis suits continued to proliferate, particularly those
brought by prisoners. See Nasim, 64 F.3d at 954; id. at 957-58 (Wil-
kinson, J., concurring). The sheer volume of these suits placed severe
pressure on the courts. See Free v. United States, 879 F.2d 1535, 1536
(7th Cir. 1989).

    In response to this problem, Congress added various provisions to
the in forma pauperis statute, as part of the Prison Litigation Reform
Act in 1996 (PLRA). The new provisions require that the district
courts dismiss any "action or appeal" which "fails to state a claim on
which relief may be granted." 28 U.S.C. § 1915(e)(2)(B)(ii). Further,
while the old statute merely permitted dismissal when the district
court was "satisfied" that a suit was frivolous, the new language
requires dismissal in similar circumstances. Lastly, in forma pauperis
litigants are no longer able to avoid paying filing fees entirely — they
must now pay these on a deferred basis. See 28 U.S.C. § 1915(b).

   The PLRA amendments do not, however, assist the appellant.
Indeed, they were designed to strengthen, not vitiate, the role of dis-
trict courts. It is not correct to infer from the amendments, as the
appellant suggests, that Congress intended to limit district courts’ dis-
cretion when it added the "failure to state a claim" provision and the
deferred payment mechanism to the in forma pauperis statute. The
6                        NAGY v. FMC BUTNER
specificity of the language in § 1915(e)(2)(B)(ii) should not be mis-
taken for an implied directive to district courts to refrain from exercis-
ing their discretion, under other parts of § 1915, to dismiss meritless,
abusive, or other baseless litigation. Neither should the introduction
of a deferred payment mechanism be mistaken for an implied con-
gressional intention that this mechanism would be a panacea for
excessive in forma pauperis litigation. This court has indicated that
the ability to dismiss frivolous complaints under § 1915 — an ability
which Congress not only maintained but strengthened through the
1996 amendments — confers a "wide latitude" and "meaningful dis-
cretion" upon district courts. Adams v. Rice, 40 F.3d 72, 74 (4th Cir.
1994); Nasim, 64 F.3d at 954. Nothing suggests that the PLRA
negated this discretion or that Congress intended to restrict the district
courts’ roles as gatekeepers under the in forma pauperis statute.

   Neither is it correct to infer from the PLRA that the absence of a
jurisdictional floor in § 1915 precludes a district court from consider-
ing the amount of relief requested when deciding whether to permit
a litigant to proceed in forma pauperis. The mere fact that Congress
employs such floors in some statutes does not forbid courts from con-
sidering the size of a claim in all other instances, particularly when
the operative statutory term is as flexible as "frivolous."

   Nagy’s attempt to construe Court precedent to preclude consider-
ation of the size of a claim in interpreting the frivolity standard of
§ 1915(e) is similarly unpersuasive. Neitzke does not bar consider-
ation of the size of a claim in interpreting § 1915(e)(2)(B)(i). The
Court in Neitzke did state that a complaint "is frivolous where it lacks
an arguable basis either in law or in fact." 490 U.S. at 325. But the
Court did not purport to make this an exhaustive formulation of the
term "frivolous" and this court has not suggested that any such com-
prehensive definition would be either possible or appropriate. See
White v. White, 886 F.2d 721, 724 (4th Cir. 1989). Indeed, in White
we observed that "district courts which must apply [the frivolity pro-
vision] on a day-to-day basis and in a myriad of contexts obviously
will play a major role in fleshing out the standard." Id.

   The word "frivolous" is inherently elastic and "not susceptible to
categorical definition." Adams, 40 F.3d at 74. It is designed to confer
on district courts the power to sift out claims that Congress found not
                         NAGY v. FMC BUTNER                            7
to warrant extended judicial treatment under the in forma pauperis
statute. See id.; see also Deutsch v. United States, 67 F.3d 1080,
1086-87 (3d Cir. 1995) (noting that § 1915 gives the judiciary "a suf-
ficient scope of power to maintain meaningful control over the filing
of in forma pauperis complaints"). The term’s capaciousness directs
lower courts to conduct a flexible analysis, in light of the totality of
the circumstances, of all factors bearing upon the frivolity of a claim.
Just as district courts are in the "best position" to determine which
claims are factually frivolous, see Denton, 504 U.S. at 33, they enjoy
a comparative expertise in identifying frivolous suits generally. The
overriding goal in policing in forma pauperis complaints is to ensure
that the deferred payment mechanism of § 1915(b) does not subsidize
suits that pre-paid administrative costs would otherwise have
deterred. In implementing that goal, district courts are at liberty to
consider any factors that experience teaches bear on the question of
frivolity.

   Whether the suit alleges significant or de minimis damages is
among the many factors a district court may take into account in
determining the frivolousness of a claim. Such consideration is "con-
sistent with the goals of the in forma pauperis legislation." Deutsch,
67 F.3d at 1087. Nothing in the in forma pauperis statute, and nothing
in 28 U.S.C. § 1915(e)(2)(B)(i) in particular, suggests that the de
minimis value of a claim cannot be taken into account. Appellant
points us to no judicial decision holding that this factor is inappropri-
ate for consideration under 28 U.S.C. § 1915(e)(2)(B)(i). See Deutsch,
67 F.3d at 1085. Given the purpose of 28 U.S.C. § 1915(e)(2), to
ensure that indigent litigants do not bring suit solely because of the
public subsidy available under § 1915(b), it would make little sense
to mandate that trial courts invariably entertain claims without any
regard to their monetary value. Such a rigid rule might significantly
increase in forma pauperis filings and it would do nothing to relieve
the threat that severe docket congestion poses to adjudicative quality
in federal courts. Moreover, a rule that monetary value bore no rele-
vance to frivolousness would thrust the federal judiciary deep into the
minutiae of prison administration. We are not persuaded that Con-
gress intended such results, which would be inconsistent both with the
overriding purpose of the statute and with the appropriate deference
due to prison authorities.
8                        NAGY v. FMC BUTNER
   While we understand that items of small value may have large
meaning, the unfortunate loss of such items cannot necessarily trans-
late into the privilege of proceeding in forma pauperis. Courts may
thus consider the de minimis value of a claim as one factor in apply-
ing the frivolity test of 28 U.S.C. § 1915(e)(2)(B)(i).

                                  IV.

   Nagy next argues that, even if the amount sought in an in forma
pauperis suit may be taken into account when making a frivolity
determination under 28 U.S.C. § 1915(e)(2)(B)(i), the district court
still erred in finding his claim to be frivolous. The district court ini-
tially noted that, under Neitzke, "a claim having no arguable basis in
law or in fact may be dismissed as frivolous." It then declared that,
"[a]s for the claim for actual damages, the Court finds the claim to be
frivolous." In explaining this conclusion, the court alluded to the fact
that Nagy’s claim was for de minimis damages:

    Even though the FTCA does not establish a threshold juris-
    dictional amount, a complaint may still be dismissed as friv-
    olous under the in forma pauperis statute . . . . A claim for
    de minimis damage constitutes a frivolous claim within the
    meaning of . . . 28 U.S.C. § 1915(e)(2)(B).

Accordingly, the court dismissed the action pursuant to 28 U.S.C.
§ 1915(e)(2)(B)(i).

   Given the totality of the circumstances, we cannot say that the dis-
trict court’s finding of frivolousness constituted an abuse of discre-
tion. As the district court observed, Nagy’s claim was for one sweat
suit worth twenty-five dollars. The investigation by the Bureau of
Prisons uncovered no evidence that the FMC staff failed to abide by
the institution’s procedure of placing a security tie on laundry bags
when it accepted Nagy’s bag. There has been no allegation here that
the FMC, its institutional laundry service, or the service’s staff had a
policy or even habit of losing inmates’ clothing. There has been no
assertion that Nagy lost anything else on this or any other occasion.
Nagy did not present any claims for declaratory or injunctive relief
and his grievance appears to be a single instance of lost laundry total-
ing twenty-five dollars — a grievance that has already been deemed
                         NAGY v. FMC BUTNER                             9
without merit under the FTCA by the Bureau of Prisons. Finally, the
request for almost $4,000 in punitive damages for the loss of this
twenty-five dollar item did nothing to strengthen the seriousness of
Nagy’s claim. We do not intend these factors to constitute an exclu-
sive list or to imply that a conclusory assertion of a factor not present
in Nagy’s complaint would ensure a determination of non-
frivolousness. We also do not suggest that any personal liber-
ty/property rights distinction should govern the assessment of claims
under the in forma pauperis statute. See Weddle v. Director, Patuxent,
Inst., 436 F.2d 342 (4th Cir. 1970), rev’d 405 U.S. 1036 (1972). We
simply address this case on its own terms. The district court, acting
as gatekeeper under 28 U.S.C. § 1915(e)(2), was within its discretion
in adjudging Nagy’s claim to be frivolous in these circumstances.

   Nagy protests, however, that the district court failed to take into
account factors other than the de minimis value of his claim. In
Nagy’s view, the district court effectively applied a per se rule requir-
ing dismissal of all de minimis claims, or at the very least, all claims
of twenty-five dollars or less. Such an application of 28 U.S.C.
§ 1915(e)(2)(B)(i), Nagy urges, is inconsistent with the flexible nature
of frivolity analysis.

   Although the district court focused the explanation of its frivolity
determination on the de minimis value of Nagy’s suit, its conclusion
was broadly stated, and it was undoubtedly aware of the other factors
justifying dismissal of Nagy’s complaint. When read in context, it is
clear that the court’s emphasis on the de minimis value of Nagy’s
claim did not indicate an exclusive consideration of that factor, but
rather a decision to refer to it because of its relevance in the overall
balance. We do not read the district court to establish a de facto juris-
dictional amount, and, indeed, such an application of the in forma
pauperis statute would be incompatible with the flexible nature of the
frivolity determination. Given the fact that the totality of circum-
stances clearly supported the exercise of the district court’s discretion,
it would serve no purpose to have that court state on remand every
consideration of which it was already aware.

                                   V.

  We thus affirm the district court’s dismissal of Nagy’s in forma
pauperis suit. We do not think, however, that Congress intended a dis-
10                      NAGY v. FMC BUTNER
missal under § 1915(e)(2)(B)(i) of the in forma pauperis statute to
operate as a dismissal with prejudice. See Gladney v. Pendleton Corr.
Facility, 302 F.3d 773, 775 (7th Cir. 2002). Nagy therefore remains
free to file a paid complaint with these same allegations. We of course
express no view on the proper disposition of that case.

                                                          AFFIRMED